TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00091-CR



                                      In re Sylvester Majors




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
               NO. 925573, HONORABLE JON N. WISSER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Sylvester Majors is serving the prison sentence imposed following his conviction for

aggravated robbery.1 In September 2005, he filed his pro se “Defendant Motion Requesting Forensic

DNA Testing.” See Tex. Code Crim. Proc. Ann. art. 64.01 (West Supp. 2005). One month later,

the district court signed and filed a written order overruling “Applicant’s Motion for Appointment

of Counsel to file motion for DNA Testing.”2 Majors filed a notice of appeal. In his brief to this

Court, Majors urges that his request for DNA testing was erroneously denied.

                The order from which Majors appeals is not a ruling on his motion requesting forensic

DNA testing. The record before us does not reflect any ruling by the district court on appellant’s

motion requesting forensic DNA testing. Without a ruling in the record, there is nothing before us



    1
      The conviction was affirmed in Majors v. State, No. 03-93-00239-CR (Tex. App.—Austin
Apr. 20, 1994, pet. ref’d) (not designated for publication).
   2
        There is no motion for appointment of counsel in the record before us.
for review with respect to appellant’s motion requesting forensic DNA testing. There is no

appealable order before us. See Neveu v. Culver, 105 S.W.3d 641, 643 (Tex. Crim. App. 2003).

                The appeal is dismissed.3




                                              __________________________________________

                                              G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed

Filed: August 9, 2006

Do Not Publish




   3
       The State’s motion to abate the appeal is overruled.

                                                 2